 



Exhibit 10-D

FORD MOTOR COMPANY

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated as of January 1, 2005)
 

I. Name and Purpose

        The name of this plan is the Ford Motor Company Deferred Compensation
Plan for Non-Employee Directors (the “Plan”). The Plan supersedes and amends in
its entirety the plan of the same name that was adopted on January 13, 1983. Its
purpose is to provide non-employee directors of Ford Motor Company (the
“Company”) with an opportunity to defer compensation earned as a director.

 

II. Effective Date

        The Plan shall be effective as of January 13, 1983.

 

III. Participants

        Any director of the Company who is not an employee of the Company or of
a subsidiary of the Company shall be eligible to participate in the Plan. Any
such person (a “director”) who elects to participate in the Plan or whose
compensation is or was subject to a mandatory deferral pursuant to Section XXII
of the Plan is hereinafter called a “Participant”. The Plan shall establish for
each Participant an unfunded deferred compensation account (“Account”).

 

IV. Election of Deferral



  (A) On or before December 31 of any year, each director, or nominee for
election as a director, shall be entitled to make an irrevocable election to
defer receipt of all or a specified portion of the compensation (exclusive of
expense reimbursement) otherwise payable to such director during the following
year for service on the Board of Directors of the Company (the “Board”) and its
Committees.     (B) All compensation of a Participant deferred pursuant to this
Section IV shall be deferred in cash and/or in Common Stock Units (“Stock
Units”), as the director may elect. Each Stock Unit shall have the same value as
a share of Common Stock of the Company (“Common Stock”) and shall be entitled to
dividend equivalents as provided in Section V. Stock Units shall not have any
voting rights, shall not represent actual shares of Common Stock and shall not
give any Participant any rights as a stockholder in the Company.     (C) With
respect to the year 1983 only, a director may make an election to defer in cash
prior to February 13, 1983, in which case such election shall apply to the
director’s compensation allocable to the period commencing March 1, 1983 and
ending December 31, 1983. With respect to the year 1991 only, a director may
make an election to defer in Stock Units prior to August 11, 1991, in which case
such election shall apply to the director’s compensation allocable to the period
commencing September 1, 1991 and ending December 31, 1991.     (D) A newly
elected director may elect to participate in the Plan, and to defer compensation
in cash and/or in Stock Units, for the remainder of the calendar year in which
such director joins the Board. Any such election shall be made within thirty
(30) days following the date of such director’s election to the Board and shall
be effective with respect to compensation allocable to the period commencing on
the first day of the month next following the date on which such election by
such director is made and ending on the next following December 31.



--------------------------------------------------------------------------------



 





  (E) A Participant may elect to defer compensation for each year while the Plan
is in effect by giving written notice to the Company in accordance with
Section XX setting forth the Participant’s irrevocable election as to:



  (a) the percentage of each component of the Participant’s compensation for
such year (annual retainer, committee chair fees and presiding director fees,
and if applicable, dividend equivalents payable in cash under the Company’s
Restricted Stock Plan for Non-Employee Directors) to be deferred in cash and the
percentage to be deferred in Stock Units; and     (b) the method of distribution
desired for the portion of such year’s compensation deferred in cash and the
method of distribution desired for the portion of such year’s compensation
deferred in Stock Units, i.e., in each case, in a lump sum payment or in a
number of annual installments (not to exceed ten).



  Such notice shall be delivered to the Company on or before December 31 of the
year preceding the first year to which such election relates, except that
(i) notice of an election to defer in cash with respect to the year 1983 may be
delivered at any time prior to February 13, 1983, (ii) notice of an election to
defer in Stock Units with respect to the year 1991 may be delivered at any time
prior to August 11, 1991 and (iii) notice of an election to defer in cash and/or
in Stock Units from any newly-elected director may be delivered at any time
within thirty (30) days following the date of such director’s election to the
Board. The elections set forth in such notice shall be given continuing effect
for subsequent years until a new notice specifying different elections shall be
delivered to the company. Any such new notice shall apply only to compensation
for years subsequent to the year in which such new notice is delivered.



  (F) Notwithstanding anything contained in the Plan to the contrary, no
otherwise permissible election or other action is allowed that would trigger
taxation of any amount under Section 409A of the Internal Revenue Code of 1986,
as amended.

 

V. Deferred Compensation Accounts



  (A) All compensation deferred by a Participant pursuant to Section IV shall be
held in the general funds of the Company and shall be credited to the
Participant’s Account in cash and/or in Stock Units, as elected by the
Participant, in accordance with this Section V.     (B) With respect to amounts
deferred in cash, the Participant’s Account shall be credited with the amount so
deferred, as of the date when the amount so deferred otherwise would have been
payable if it had not been deferred.     (C) With respect to amounts deferred in
cash, the Participant’s Account shall be credited with “interest equivalents” as
of each June 30 and December 31 on the average daily balance credited to such
Account in cash during the period of six months ended on such date, at an annual
rate equal to (i) the rate, on a bond yield equivalency basis, on six-month
(26-week) Treasury Bills maturing during the week in which such date falls, plus
(ii) 75 basis points. Interest equivalents shall continue to be so credited
until such time as the entire balance of such Account shall have been
distributed.     (D) With respect to amounts deferred in Stock Units, the
Participant’s Account shall be credited with the number of Stock Units
(including fractional interests therein), as of the date when the amount so
deferred otherwise would have been payable if it had not been deferred,
determined by dividing such amount by the applicable Crediting Price, as
determined pursuant to this Section V.     (E) As of each date of payment of a
dividend on the Common Stock there shall be credited, with respect to the Stock
Units credited to the Participant’s Account pursuant to this



--------------------------------------------------------------------------------



 



  Section V on the record date for such dividend, as “dividend equivalents”,
such additional Stock Units (including fractional interests therein),



  (a) in the case of cash dividends, as could be purchased at the Crediting
Price as of such payment date with the dividends payable on the number of
outstanding shares of Common Stock corresponding to the number of Stock Units
credited to the Participant’s Account on such record date;     (b) in the case
of dividends payable in property other than cash or Common Stock, as could be
purchased at the Crediting Price as of such payment date with an amount equal to
the fair market value of such property, determined by the Committee as of the
date of payment, payable on the number of outstanding shares of Common Stock
corresponding to the number of Stock Units credited to the Participant’s Account
on such record date; or     (c) in the case of dividends payable in Common
Stock, as would equal the number of shares of Common Stock payable on the number
of outstanding shares of Common Stock corresponding to the number of Stock Units
credited to the Participant’s Account on such record date.



  (F) The “Crediting Price” with respect to any compensation deferred in Stock
Units pursuant to Section IV shall mean the fair market value of the Common
Stock on the date on which such compensation otherwise would have been payable
if it had not been deferred. The Crediting Price with respect to any dividend
equivalent shall mean the fair market value of the Common Stock on the date of
payment of the related dividend on Common Stock. The Crediting Price with
respect to any amount converted into Stock Units pursuant to Section VI shall be
determined as provided in Section VI.     (G) For all purposes of the Plan,
“fair market value” of the Common Stock on any date shall mean the average of
the highest and the lowest prices at which the Common Stock shall have been sold
regular way on the New York Stock Exchange on such date or, if no such sales
shall have been made on such date, on the next preceding date on which there
were such sales of the Common Stock on such Exchange.

 

VI. Conversion of Deferred Cash into Stock Units



  (A) Any Participant who shall have any amount credited in cash to his or her
Account at September 30, 1991 may elect to convert all or a portion of such
amount into Stock Units on or after July 11, 1991 and on or before December 31,
1991 by giving written notice of such election to the Company prior to
December 31, 1991 in accordance with Section XX. The portion of the Account
specified in such notice shall be converted into Stock Units (including
fractional interests therein) at the applicable Crediting Price, which shall be
the daily average of the fair market value of the Common Stock on each business
day during the first “window period” that begins subsequent to the date of such
notice. The term “window period”, as used in the preceding sentence, shall mean
the period beginning on the third business day following the date of release by
the Company of quarterly or annual statements of sales and earnings and ending
on the 12th business day following such date. Such conversion shall be effective
as of the last business day in such first window period (such business day being
hereinafter called the “date of conversion”), except that compensation otherwise
payable on September 30, 1991 shall be converted, at such Crediting Price, as of
September 30, 1991. Interest equivalents accrued through the date of conversion
shall be converted at such Crediting Price as of the date of conversion.     (B)
Interest equivalents on the amount converted pursuant to this Section VI shall
cease to accrue on the date of conversion. The Stock Units credited to a
Participant’s Account as



--------------------------------------------------------------------------------



 



  a result of any such conversion shall be dealt with in the same manner as all
other Stock Units credited to Participants’ Accounts under the Plan.

 

VII. Method of Distribution of Deferred Compensation



  (A) No distribution of deferred compensation may be made except as provided in
this Section VII.     (B) The amount of cash, and the value of the Stock Units,
respectively credited to a Participant’s Account for each year shall be payable
in cash in a lump sum or in up to ten annual installments, as elected by the
Participant with respect to each such deferment category (cash or Stock Units),
in, or commencing in, the year following the year in which the Participant’s
service as a director terminates. If annual installments are elected for any
year with respect to any such category, the amount of the first payment shall be
a fraction of the value of the portion of the Participant’s Account for such
year represented by such category as of December 31 of the year preceding such
first payment, the numerator of which is one and the denominator of which is the
total number of annual installments elected. The amount of each subsequent
payment with respect to such category shall be a fraction of the value of such
portion as of December 31 of the year preceding such subsequent payment, the
numerator of which is one and the denominator of which is the number of annual
installments remaining, including the payment then being made. If the
Participant shall have elected to defer compensation partly in cash and partly
in Stock Units for any year, each such category shall be distributed separately
in accordance with the Participant’s distribution election with respect to such
category for such year and in accordance with the two immediately preceding
sentences of this paragraph.     (C) Each distribution of deferred compensation,
either in a lump sum or in annual installments, shall be made on January 10 of
the year of distribution or as soon thereafter as practicable.     (D) For the
purpose of determining the amount of each distribution to a Participant with
respect to Stock Units, each Stock Unit included in the Participant’s Account
for any year shall be deemed to have a value equal to the fair market value of
the Common Stock at December 31 of the year prior to such distribution.     (E)
At the written request of a Participant, the Committee (as hereinafter defined),
in its sole discretion, may authorize the cessation of deferrals in cash by such
Participant under the Plan and distribution of all or a part of the cash portion
of the Participant’s Account prior to his or her termination of service as a
director, or accelerate payment of any installments payable with respect to
amounts deferred in cash, upon a showing of unforeseeable emergency by the
Participant. For purposes of this paragraph, “unforeseeable emergency” shall
mean severe financial hardship resulting from extraordinary and unforeseeable
circumstances arising as a result of one or more recent events beyond the
control of the Participant. In any event, payment shall not be made to the
extent such emergency is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship and (iii) by cessation of deferrals under the Plan.
Withdrawals of amounts because of an unforeseeable emergency shall only be
permitted to the extent reasonably necessary to satisfy the emergency. Examples
of what are not considered to be unforeseeable emergencies include the need to
send a Participant’s child to college or the desire to purchase a home. The
amount distributed shall be credited with interest equivalents in accordance
with the Plan up to the date of distribution. This paragraph shall not apply to
amounts deferred in Stock Units.



--------------------------------------------------------------------------------



 





  (F) Notwithstanding anything contained in the Plan to the contrary, no
otherwise                     permissible distribution or other action is
allowed that would trigger taxation of any amount under Section 409A of the
Internal Revenue Code of 1986, as amended.

 

VIII. Distribution Upon Death

        If any Participant shall die while a director, or thereafter, before
receiving all funds credited to his or her Account, the total value of the
Participant’s Account shall be distributed in cash in one lump sum on January 10
of the year following the year of death to any beneficiary or beneficiaries
designated or deemed designated by the Participant pursuant to Section XIV or,
in the absence of such designation, to such Participant’s estate. Any Stock
Units credited to the Participant’s Account shall be deemed to have a value, for
purposes of this Section VIII, equal to the fair market value of the Common
Stock on December 31 of the year of the Participant’s death or on such other
date as the Committee (as hereinafter defined) in its sole discretion may
determine.

 

IX. Participant’s Rights in Account

        A Participant shall not have any interest in any deferred compensation,
interest equivalents or Stock Units credited to his or her Account until it is
distributed in accordance with the Plan. All amounts deferred under the Plan
shall remain the sole property of the Company, subject to the claims of its
general creditors and available for its use for whatever purposes are desired.
With respect to amounts deferred, a Participant shall be merely a general
creditor of the Company; and the obligation of the Company hereunder shall be
purely contractual and shall not be funded or secured in any way.

 

X. Statements of Account

        Statements shall be sent to Participants during February of each year as
to the balances in their respective Accounts as of the end of the previous
calendar year.

 

XI. Administration

        A committee (the “Committee”) consisting of at least three persons who
shall not be eligible to participate under the Plan shall be appointed by the
Board to administer, interpret and make determinations under the Plan and
perform such other functions as are assigned to the Committee under the Plan;
provided, however, that if the Board shall not take action to appoint the
members of the Committee, the persons who from time to time shall be the members
of the Committee under the Company’s Restricted Stock Plan for Non-Employee
Directors shall constitute the members of the Committee under the Plan. The
Committee is authorized, subject to the provisions of the Plan, from time to
time to establish such rules and regulations as it may deem appropriate for the
proper administration or operation of the Plan.

 

XII. Indemnification and Exculpation



  (A) Each person who is or shall have been a member of the Board or of the
Committee shall be indemnified and held harmless by the Company against and from
any and all loss, cost, liability or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit or proceeding to which such person may be or become a party
or in which such person may be or become involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by such person in settlement thereof (with the Company’s written approval) or
paid by such person in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment in favor of the Company based upon a finding of
such person’s lack of good faith; subject, however, to the condition that, upon
the institution of any claim, action, suit or proceeding against such person,
such person shall



--------------------------------------------------------------------------------



 



  in writing give the Company an opportunity, at its own expense, to handle and
defend the same before such person undertakes to handle and defend it on such
person’s behalf. The foregoing right of indemnification shall not be exclusive
of any other right to which such person may be entitled as a matter of law or
otherwise, or any power that the Company may have to indemnify or hold such
person harmless.     (B) Each member of the Board or of the Committee, and each
officer and employee of the Company, shall be fully justified in relying or
acting in good faith upon any information furnished in connection with the
administration of the Plan by any appropriate person or persons other than such
person. In no event shall any person who is or shall have been a member of the
Board or of the Committee, or an officer or employee of the Company, be held
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for any action (including the
furnishing of information) taken or any failure to act, if in good faith.

 

XIII. Adjustment in Event of Changes in Capitalization

        In the event of a recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation, rights offering,
separation, reorganization or liquidation, or any other change in the corporate
structure or shares of the Company, the Committee may make such equitable
adjustments, to prevent dilution or enlargement of rights, as it may deem
appropriate in the number of Stock Units credited or authorized to be credited
under the Plan.

 

XIV. Finality of Determinations

        Each determination, interpretation or other action made or taken
pursuant to the provisions of the Plan by the Committee shall be final and shall
be binding and conclusive for all purposes and upon all persons.

 

XV. Designation of Beneficiaries and Effect of Death

        A Participant may file with the Company a written designation of a
beneficiary or beneficiaries under the Plan (subject to such limitations as to
the classes and number of beneficiaries and contingent beneficiaries and such
other limitations as the Committee from time to time may prescribe) to receive
in cash, in the event of the death of such Participant, the unpaid amount in the
Participant’s Account in accordance with Section VIII. A Participant shall be
deemed to have designated as beneficiary or beneficiaries under the Plan the
person or persons who receive such Participant’s life insurance proceeds under
the Company-paid Directors Life Insurance Plan unless such Participant shall
have assigned such life insurance or shall have filed with the Company a written
designation of a different beneficiary or beneficiaries under the Plan. A
Participant may from time to time revoke or change any such designation of
beneficiary. Any designation of beneficiary under the Plan shall be controlling
over any testamentary or other disposition; provided, however, that if the
Committee shall be in doubt as to the right of such beneficiary to receive any
such shares, the same may be delivered to the legal representatives of the
Participant, in which case the Company, the Committee and the members thereof
shall not be under any further liability to anyone.

 

XVI. No Right to Reelection

        Nothing in the Plan shall be deemed to create any obligation on the part
of the Board to nominate any Participant for reelection by the Company’s
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.



--------------------------------------------------------------------------------



 



 

XVII. Withholding of Taxes

        The Company shall have the right, prior to the distribution of any
amount from a Participant’s Account, to withhold from such amount an amount
sufficient to satisfy any withholding taxes that the Company may be required by
law to pay with respect to such distribution.

 

XVIII. No Assignment of Benefits

        No rights or benefits under the Plan shall, except as otherwise
specifically provided by law, be subject to assignment (except for the
designation of beneficiaries pursuant to Section XV), nor shall such rights or
benefits be subject to attachment or legal process for or against a Participant
or his or her beneficiary or beneficiaries, as the case may be.

 

XIX. Amendment and Termination

        The Plan may at any time be amended, modified or terminated by the Board
or the Executive Committee of the Board. No amendment, modification or
termination shall, without the consent of a Participant, adversely affect such
Participant’s rights with respect to amounts accrued in his or her Account.

 

XX. Notices

        All notices to the Company hereunder shall be delivered to the attention
of the Secretary of the Company.

 

XXI. Governing Law

        The Plan shall be governed by and construed in accordance with the laws
of the State of Michigan.

 

XXII. Mandatory Deferrals.

        Notwithstanding anything contained in the Plan to the contrary, the
Board in its sole discretion may mandatorily defer payment under the Plan of all
or a portion of compensation that is otherwise deferrable by Participants
pursuant to Section IV of the Plan. Any such compensation which is mandatorily
deferred pursuant to this Section XXII shall be credited to the Participant’s
Account in the form of Stock Units and shall be entitled to dividend equivalents
pursuant to Section V of the Plan. The value of Stock Units attributable to a
mandatory deferral shall be payable in cash in a lump sum or in up to ten annual
installments. as elected by the Participant pursuant to Section VII of the Plan,
on, or commencing on, January 10 of the year following the year in which the
Participant’s service as a director terminates or as soon thereafter as
practicable. In the event of a mandatory deferral pursuant to this Section XXII,
any election of a Participant to voluntarily defer compensation pursuant to
Section IV of the Plan shall apply only to compensation which is not subject to
a mandatory deferral pursuant to this Section XXII.